IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                February 27, 2008
                                No. 07-60175
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk


GILBERTO ARAUJO YEPEZ
                                            Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A77-402-606


Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.
PER CURIAM:*
      Gilberto Araujo Yepez (Yepez) , a citizen of Mexico, petitions this court for
review of an order denying his application for adjustment of status to that of
lawful permanent resident and ordering his removal to Mexico. The Board of
Immigration Appeals (BIA) affirmed the order of the immigration judge (IJ).
The respondent moves for summary disposition based on this court’s decision in
Mortera-Cruz v. Gonzales, 409 F.3d 246, 255-56 (5th Cir.), cert. denied, 546 U.S.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-60175

1031 (2005). In the alternative, the respondent moves to reset the briefing
schedule.
      Because he was inadmissible pursuant to 8 U.S.C. § 1182(a)(9)(C)(i)(II),
the BIA did not act arbitrarily when it determined that Yepez was not eligible
for adjustment of status under 8 U.S.C. § 1255(i). Mortera-Cruz, 409 F.3d at
255-56. Although Yepez argues that this court should revisit Mortera-Cruz in
light of decisions from the Ninth and Tenth Circuits that interpret the § 1255
waiver more broadly, one panel of this court cannot overrule a prior panel
determination. See Burge v. Parish of St. Tammany, 187 F.3d 452, 466 (5th Cir.
1999). Because this court is bound by Mortera-Cruz, there is no substantial
question as to the outcome of the case, and summary disposition is appropriate.
See NLRB v. Evans Plumbing Co., 639 F.2d 291, 292 n.1 (5th Cir. 1981). The
petition for review is denied.
      MOTION FOR SUMMARY DISPOSITION GRANTED; PETITION FOR
REVIEW DENIED; MOTION TO RESET BRIEFING SCHEDULE DENIED AS
MOOT.




                                      2